Citation Nr: 1748902	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right chest scar.

3.  Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for left ankle pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a cardiovascular disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gout, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a rash, to include as due to an undiagnosed illness.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1995 to March 1999, with subsequent Reserve service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his claimed disabilities of a bilateral knee disorder, left ankle pain, cardiovascular disorder, gout, and rash are due to service in the Persian Gulf.

Service connection may be established for a qualifying chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (2016). 

A "qualifying chronic disability" includes: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2)(B); 38 C.F.R. § 3.317 (2016).  The Veteran's personnel and service treatment records currently do not verify that he has qualifying active service in the Southwest Asia theater of operations during the Persian Gulf War.  Upon remand, outstanding records should be obtained, and then if his service is verified, the Veteran should be afforded a Gulf War examination for these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Next, the law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). VA amended 38 C.F.R. § 3.304 (b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now states that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  The Veteran is claiming he injured his low back in service.  Records indicate his low back disability may have pre-existed service, but his entrance examination is not currently associated with electronic claims file.  Without a notation of the disability upon entry into service, the Veteran is presumed sound until this presumption is rebutted.  Therefore, he should be afforded an examination to determine whether his low back condition pre-existed service.  

Finally, the Veteran contends that he has a right chest scar related to service.  Service treatment records show a notation of a cyst, right breast infection, and cellulitis on his right chest in December 1996.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine whether the Veteran has a scar as residual of that infection/cyst, or any other incident in service.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding personnel and service treatment records, including those that can be used to verify the Veteran's Persian Gulf service, from the appropriate source(s).  All records/responses must be associated with the electronic claims file.  

2.  After the above, if Persian Gulf service is verified, schedule, as appropriate, an examination to determine the nature and etiology of the Veteran's claimed bilateral knee condition, left ankle pain, cardiovascular disorder, gout, and rash.  Make the electronic claims file available to the examiner for review of the case.  The examiner should review all records associated with the electronic claims file and should note that this case review took place.

The examiner should determine whether the Veteran has current diagnoses for all the above claimed disabilities.  The examiner is alternatively asked to determine whether the Veteran has an undiagnosed illness or medically unexplained chronic multi-symptom illness to account for any of his claimed conditions and their symptoms. 

The VA examiner is requested to provide a rationale for any opinion provided.

3.  Schedule an examination to determine the nature and etiology of his claimed low back disorder.  Make the electronic claims file available to the examiner for review of the case.  The examiner should review all records associated with the electronic claims file and should note that this case review took place.

The examiner is asked to address the following:

(a)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's low back disability pre-existed service entrance?  Please use this specific language in your answer; and 

(b)  If so, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's pre-existing low back disability WAS NOT aggravated during service (i.e., did not undergo an increase in disability during service beyond the natural progress of the disability.)  Please use this specific language in your answer.

(c)  If it is determined that the Veteran's low back disability did not pre-exist service entrance, is it at least as likely as not (i.e., 50 percent or greater probability) that any low back disability was incurred in service or is otherwise etiologically related to service.

The examiner should address the following:

(i)  The letter noting the Veteran was treated at Cove Chiropractic Clinic for a low back condition from May 1992 to November 1993 and that his diagnosis at that time was acquired scoliosis, subluxations in cervical, thoracic and lumbar areas, facit syndrome, low back pain and lumbar sprain/strain.

(ii)  The service treatment records in January 1996 noting the Veteran had low back pain after a motor vehicle accident while on leave; and 

(iii)  The service treatment records in January 1998 noting chronic low back pain for six years. 

The VA examiner is requested to provide a rationale for any opinion provided. 

4.  Schedule an examination to determine the nature and etiology of his claimed chest scar.  Make the electronic claims file available to the examiner for review of the case.  The examiner should review all records associated with the electronic claims file and should note that this case review took place.

The examiner is asked to opine whether the Veteran has a right chest scar that is at least as likely as not that the condition began in or is related to active duty service. 

The examiner should address notations of a cyst, right breast infection, and cellulitis noted in service in December 1996. 

The VA examiner is requested to provide a rationale for any opinion provided.  

For all of the above examinations, the examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Thereafter, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

